DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, and 15, and those depending therefrom including claims 2-9, 11-14, and 16-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 15, the claimed “motion sensor” is indefinite.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “motion sensors” in claim 1 is used by the claim as “a sensor configured to sense motion-related parameters associated with at least one mechanical component.”  
The accepted meaning of a “motion sensor” is a device that detects physical movement.  In other words, the accepted meaning of a “motion sensor” is one that detects the parameter of motion over time.
However, applicant appears to define a “motion sensor” as anything related to “motion” (“configured to sense motion-related parameters”).  In the specification, applicant states the sensors may be, for example, “a pressure sensor, a temperature sensor, or a humidity sensor” [Application Publication; paragraph 0043].  Pressure, temperature, and humidity sensors would not be readily understood as “motion sensors” as understood within the art.  A temperature sensor placed in a room would not be able to determine whether an object in the room moved or not, but would merely reflect that the temperature in the room changed.  
Such a difference in definitions leads to indefiniteness because if the prior art discloses a temperature sensor, it would not necessarily meet the claim requiring a “motion sensor” even though it seemingly meets the structure intended by the applicant in the use of “motion sensor.”  
At other issue is what limits “related” places on “motion-related.”  A motion sensor is understood to be a sensor configured to detect and capture physical and/or kinetic movements in real time.  It is therefore indefinite whether “motion related” requires it to detect physical and/or kinectic movements.  Temperature could be broadly related because movement could lead to heat generation and a temperature sensor could determine this change.  However, again, a temperature sensor would not necessarily be considered a motion sensor or directly capable of sensing motion as temperature is not inherently a result of motion.  
In summary, it is unclear whether the claim requires a motion sensor, that is to say, a sensor that detects physical movement, or just a sensor that just detects “motion-related parameters,” which applicant says could include a torque sensor, an acceleration sensor, a vibration sensor, a pressure sensor, a temperature sensor, or a humidity sensor [Application publication; page 7, lines 19-25].  Additionally, it’s not clear the relationship that a sensor must have with “motion” to be considered “motion-related.”  Since applicant has not clearly redefined the term “motion sensor”, then the term is considered indefinite.  For the purpose of examination, the examiner will consider “one or more motion sensors configured to sense motion-related parameters associated with at least one mechanical component of a semiconductor processing apparatus” to be “one or more motion sensors configured to sense the motion of 
To be clear, forces such as pressure and torque are not considered “motion”.  While forces like pressure and torque can be used to calculate motion, such as velocity and acceleration, they are not, by themselves, considered “motion.”  According to Newton’s laws of motion, an object can either be at rest or in motion and motion occurs when the sum of forces do not equal zero.  Therefore, it’s possible for a force to not generate motion and a measurement of force would not necessarily reflect whether an object was in motion (for example, a stalled motor would have high amounts of torque but no movement).  
If applicant wishes to have other sensors, such as temperature and humidity sensors, included, then the claim should explicitly describe these sensors.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“one or more sensors” of claims 1 and 15 being “configured to sense motion-related parameters associated with at least one mechanical component of a semiconductor processing apparatus” is considered to be a motion sensor, which is to say a device that detects physical movement on a device or within an environment and the ability to detect and capture physical and/or kinetic movements in real time. (“Motion Sensor”; https://www.techopedia.com/definition/30233/motion-sensor).  
“defect prediction circuitry” of claims 1 and 15 with means to “predict an irregular motion of the at least one mechanical component based on the sensing signals” is considered to be one of a computer processor with a stored algorithm or computer program for performing the recited function [Present Application; Page 18, Lines 15-20].  The function, which is to “predict an irregular motion of the at least one mechanical component based on the sensing signals” is considered declaring or indicating, in advance, whether the physical and/or kinetic movements of a mechanical component will be irregular (i.e. outside the prescribed program or recipe) based on the sensing signals.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Definitions
The term “irregular motion” may be defined in various ways to what is considered “irregular” and what may be considered “motion.”  For clarity’s sake, the examiner notes that, upon reading both the dictionary definition (“irregular”; Merriam-Webster Online Dictionary) and the specification, the term “irregular” is considered to mean “not following a usual or prescribed procedure” or “lacking continuity or regularity.”  Therefore, in view of the specification, “irregular motion” means motion that is “motion not following a usual or prescribed procedure.”
The term “motion” is considered to mean “an act, process, or instance of changing place” is considered any act, process, or instance of causing motion (“motion”; Merriam-Webster Online Dictionary).  Newton’s first law of motion says that an object at rest stays at rest and an object in motion stays in motion, delineating rest and motion.  Newton’s second law of motion states that the acceleration of an object depends on the mass of the object and the amount of force applied, or force equals mass multiplied by acceleration, where objects at rest have a value of 0 for acceleration.  Therefore, “motion” is not considered to apply to measures of force, such as torque or pressure as they can exist without motion (i.e. static bodies).  

Allowable Subject Matter
Claims 1, 10, and 15, and those depending therefrom including claims 2-9, 11-14, and 16-20, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	 The prior art fails to anticipate or render obvious detecting motion, as understood within the art, associated with at least one mechanical component of a semiconductor processing apparatus and predicting an irregular motion of the at least one component based on the sensing signals of the motion sensor.  

	The prior art of Takeda (WO2018074091) discloses one or more motion sensors (local polishing module 200 with function of detecting torque data required to rotationally drive the head 221) [Takeda Translation; paragraph 0187]; configured to sense a torque associated with at least one mechanical component (head 221) of a semiconductor processing apparatus (CMP apparatus) [Takeda Translation; paragraph 0003], and to output sensing signals based on the torque (“torque data transmission unit 223 transmits torque data while local polishing is being performed by the local polishing module 200, and the torque data reception unit 601 receives the torque data”) [Takeda Translation; paragraph 0187]; and
defect prediction circuitry (control device 600) configured to predict an irregular torque of the at least one mechanical component (head 221) based on the sensing signals (torque sensed) (Takeda predicts a motion, which in this case is a polishing condition such as torque, and then dynamically changes the condition based upon the torque detection) [Takeda Translation; paragraph 0059].
However, Takeda fails to anticipate or render obvious a “motion sensor” and defect prediction circuitry configured to predict an irregular motion from the sensing signals of said motion sensor.  

The prior art of Kobayashi (US-2017/0190020) discloses 
one or more motion sensors (film thickness sensor 31) configured to sense a thickness at a given time is related to the rotational position associated with at least one mechanical component (polishing table 3) of a semiconductor processing apparatus (“polishing apparatus”) [Kobayashi; Abstract] (Fig. 3), and to output sensing signals based on the thickness at a given time (“film thickness sensor 31 is coupled to the processor 32 so that the optical signal, obtained by the film thickness sensor 31, is sent to the processor 32”) [Kobayashi; paragraph 0046]; and
defect prediction circuitry (processor 32) configured to predict an unexpected thickness as a result of the movement of polishing of the at least one mechanical component based on the sensing signals (optical sensing of spectra) [Kobayashi; paragraphs 0012, 0098-0099].  Kobayashi teaches that asperities in the film-thickness profile may occur [Kobayashi; paragraph 0080], including while polishing [Kobayashi; paragraphs 0098-0099] and correcting for the asperities, being irregularities, while polishing (“producing a measurement spectrum for obtaining a film thickness while polishing the substrate; selecting, from the selected spectrum group, a reference spectrum which is closest in shape to the measurement spectrum that has been produced when the substrate is being polished; and obtaining a film thickness corresponding to the selected reference spectrum”) [Kobayashi; paragraph 0012]).  
However, Kobayashi fails to anticipate or render obvious a “motion sensor” and defect prediction circuitry configured to predict an irregular motion from the sensing signals of said motion sensor.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2014/0134924 and US-20100035525 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723